Citation Nr: 0304092	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  00-23 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from July 1976 until 
October 1981.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 2000 
rating decision of the Philadelphia, Pennsylvania Regional 
Office (RO) that denied a rating higher than 40 percent for 
bilateral hearing loss.  During the pendency of the appeal, 
the 40 percent disability evaluation was increased to 50 
percent by rating decision dated in December 2002.

This case was remanded by a decision of the Board dated in 
November 2001 for a hearing before a Decision Review Officer.  
That having been completed, the case is once again before the 
signatory Member for appropriate disposition.  

The Board notes that the issue of compensation for left foot 
disability under 38 U.S.C.A. § 1151 which was previously 
before the Board for appellate review was granted by a rating 
decision dated in December 2002.  This is considered the full 
grant of the benefit sought on appeal in this regard.  
Therefore, it has been withdrawn from appellate 
consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran has no more than level VIII hearing acuity in 
the right ear.

3.  The veteran has no more than level VIII hearing acuity in 
the left ear.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.85-4.87 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his service-connected bilateral 
hearing impairment is more disabling than reflected by the 
currently assigned disability evaluation and warrants a 
higher rating. 

Preliminary Matters:  Duty to Assist

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 
C.F.R. § 3.102 (2002)).  They also include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  In addition, 
they define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2002)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim has been accomplished.  As evidenced by 
the October 2000 statement of the case and the December 2002 
supplemental statement of the case, the veteran and his 
representative have been furnished the pertinent laws and 
regulations governing the claim and the reasons for the 
denial.  The Board thus finds that they have been given 
notice of the information and evidence needed to substantiate 
the claim and have been afforded opportunities to submit 
information and evidence.  At a January 2002 conference with 
the decision review officer (DRO) the veteran identified 
additional evidence, and the DRO agreed that VA would obtain 
that evidence and afford him another examination.  This 
conference gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  Therefore, the duty to notify has been met.

The Board finds that all necessary development has been 
accomplished and that RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate the claim currently under 
consideration, to include VA examinations in April 2000 and 
February 2002.  Significantly, neither the appellant nor his 
representative has indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claim on appeal poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

Pertinent Law and Regulations

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The Board notes that effective June 10, 1999, substantive 
changes were made to the schedular criteria governing the 
ratings for evaluating diseases of the ear and other sense 
organs, including hearing loss.  See 64 Fed. Reg. 25202-25210 
(1999) (codified at 38 C.F.R. §§ 4.85-4.87 (2002)).  Where 
the law or regulations governing a claim changes while the 
claim is pending, the version most favorable to the veteran 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this case, 
since the claim was received after June 10, 1999, the new 
criteria are applicable to this case.  See Dudnick v. Brown, 
10 Vet. App. 79 (1997).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second, 
with 11 auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  If impaired hearing is service-connected in only 
one ear, in order to determine the percentage evaluation from 
Table VII, the non-service-connected ear will be assigned a 
Roman numeral designation for hearing impairment of I, 
subject to the provisions of 38 C.F.R. § 3.383 of this 
chapter.  See 38 C.F.R. §§ 4.85-4.87 (1998 and 2001).  This 
criteria is the same under the pre and post June 10, 1999 
versions of the rating schedule.  

The June 1999 amendment adds the provisions of 38 C.F.R. 
§ 4.86 for evaluating exceptional patterns of hearing 
impairment which provide that; (a) when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately. 

(b) When the pure tone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately. Id.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Generally, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Factual Background

Service connection for bilateral hearing loss was granted by 
rating action dated in October 1983.  The veteran is 
currently in receipt of a 50 percent disability rating for 
bilateral hearing impairment.  A claim for an increase in 
bilateral hearing loss was received in December 1999.  
Received in support of the claim were the uninterpreted 
results of audiometric evaluations conducted in December 1999 
and February 2000 which showed pure tone thresholds, in 
decibels, from between 110 and 120 at all applicable 
frequencies in both ears.  Speech discrimination scores were 
not provided.  

The veteran was afforded a VA audiology examination in April 
2000 where the examiner stated that he came without his 
hearing aids.  It was reported that without the hearing aids, 
he was unable to hear anything, and that he also missed a 
great deal while wearing the devices.  The examiner related 
that audiological evaluation indicated a profound 
sensorineural hearing loss bilaterally at all frequencies 
tested, and that pure tone averages were 103 in the right ear 
and 110 in the left ear.  Speech reception thresholds were 60 
in each ear.  It was recorded that speech discrimination 
testing was unable to be completed due to the veteran's lack 
of cooperation.  It was felt that the results indicated poor 
reliability and that the appellant was malingering at that 
time due to his speech reception thresholds not agreeing with 
the pure tone averages.  It was recommended that the veteran 
return for ABR testing to help determine his true hearing 
threshold levels.  

The appellant most recently underwent a VA audiometric 
evaluation in February 2002 which disclosed decibel losses in 
both ears as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
85
85
90
90
LEFT
85
80
90
90
90

Speech discrimination scores were shown to be 60 percent in 
each ear.

Legal Analysis

After carefully considering the applicable criteria in light 
of the most recent audiology results, the Board finds that 
the veteran's bilateral hearing loss does not meet the 
criteria for more than a 50 percent evaluation under any 
pertinent criteria, and that he is appropriately rated at the 
50 percent level.

The Board points out that as shown above, the pure tone 
threshold levels on the most recent and most reliable 
audiometric evaluation in February 2002 were 85, 85, 90, and 
90 in the right ear, and 80, 90, 90, and 90 in the left ear 
at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  The 
four-frequency averages for each ear is 88 decibels.  Speech 
audiometry revealed speech discrimination ability of 60 
percent in each ear.  Application of these scores to Table VI 
results in a designation of level VIII hearing in each ear.  
When this degree of impaired hearing is applied to Table VII, 
the percentage evaluation for hearing impairment is 50 
percent.  

The Board has also considered the applicability of section 
4.86(a) with respect to the veteran's claim.  In this 
instance, the evidence does reflect that pure tone thresholds 
at the 1000, 2000, 3000, and 4000 Hertz frequencies are each 
at 55 decibels or more in both ears.  Application of these 
pure tone threshold averages to Table VIa results in a 
designation of level VIII hearing in each ear.  When this 
degree of impaired hearing is applied to Table VII, the 
percentage evaluation for hearing impairment remains at 50 
percent.  Thus, the veteran's level of hearing acuity under 
either Tables VI or VIa is the same.  It is added that 
testing does not disclose both a pure tone threshold of 30 dB 
or less at 1000 Hz and a pure tone threshold of 70 dB or more 
at 2000 Hz in either ear.  See 38 C.F.R. § 4.86(b).  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss.  
However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Therefore, the Board has no discretion in this matter and 
must predicate its determination on the basis of the results 
of the audiology studies of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  In other words, the Board 
is bound by law to apply VA's rating schedule based on the 
veteran's audiometry results.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

For the foregoing reasons, the claim for an evaluation in 
excess of 50 percent for bilateral ear hearing loss must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

An evaluation in excess of 50 percent for bilateral hearing 
loss is denied.  



____________________________________________
J. E. Day
Veterans Law Judge
Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

